Citation Nr: 0827000	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1960 to 
June 1967.  The veteran died in December 2005, and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision denying 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in December 2005, and the veteran's 
death certificate lists the immediate cause of his death as 
an acute myocardial infarction.  No other significant 
conditions were noted as contributing to the veteran's death.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  Cardiac impairment was not shown for years after service 
and has not been medically linked to service.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See id.

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death, which is 
noted on his death certificate as acute myocardial 
infarction.

The veteran's service medical records fail to reflect any 
complaints of, treatment for, or diagnosis of a heart 
condition.  Specifically, the veteran's entrance and 
separation physical examination reports, as well as the 
numerous intervening physical examination reports, note the 
veteran's heart, lungs, chest, and vascular system as normal.  
Additionally, in his corresponding self-reports of medical 
history, the veteran consistently denied any pain or pressure 
in his chest or palpitation or pounding heart.  The veteran's 
electrocardiogram reports from service all reflect results 
that were noted to be within normal limits.  A February 1965 
treatment record reveals that the veteran complained of pain 
that radiated to his left arm, and accordingly the treating 
medical professional ordered a chest and cervical spine x-
ray.  An undated chest x-ray report associated with the 
veteran's service medical records reveals normal findings.  
Additional service medical records from February, March, and 
April 1965 reflect additional complaints of radiating left 
arm pain.  A July 1965 treatment record notes that the 
veteran's various diagnostic lab tests and x-rays failed to 
reflect any abnormalities; thus, in the treating medical 
professional's opinion, the veteran's on-going pain was 
probably a manifestation of some anxiety, and it was doubtful 
that the pain could be explained by any organic disease.

The veteran's claims file is void of any references to a 
heart condition for many years after his discharge from 
service.  An August 1999 VA treatment record reflects the 
veteran's report that he had a heart attack in 1982 and a 
bypass surgery in approximately 1996.  A July 2005 VA 
treatment record reflects that the veteran sought treatment 
after the detection of carotid bruits (sounds heard over the 
carotid artery area).  The treating medical professional 
noted a diagnosis of carotid stenosis, severe in the right 
internal carotid area and moderate in the left internal 
carotid area.  However, neither of these records relate the 
veteran's heart condition to his time in service.

While the appellant believes that the veteran's acute 
myocardial infarction was related to his time in service, she 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As such, the appellant's opinion is 
insufficient to provide the requisite nexus between the 
veteran's service and the cause of his death.  

In sum, the Board finds that there is no medical evidence 
suggesting a link between the veteran's time in service and 
his acute myocardial infarction.  The evidence does not 
reflect that the veteran had a heart condition in service, 
and the evidence of record reflects that the veteran did not 
seek treatment for a heart condition until many years after 
leaving service.  Thus, based on the medical evidence before 
the Board, there is no indication that the veteran's service 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  As such, the criteria for service 
connection for the cause of the veteran's death have not been 
met, and the appellant's claim is therefore denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by a letter 
dated in February 2006, which was sent prior to the initial 
AOJ decision in this matter and which informed the appellant 
of all three elements required by the Quartuccio Court as 
referenced above.  Furthermore, the letter also provided 
adequate notice regarding the Hupp Court requirements 
applicable to DIC claims by informing the appellant of the 
evidence necessary to substantiate a DIC claim for a non-
service connected condition, as the veteran had no service-
connected disabilities at the time of his death.

Turning next to the VA's duty to assist, the Board notes that 
the evidence includes the veteran's service medical and VA 
treatment records, as well as the veteran's Social Security 
Administration records.  Moreover, no records identified by 
the appellant as relevant have not been obtained.  The 
appellant was offered the opportunity to testify at a hearing 
before the Board, but she declined.  Accordingly, VA's notice 
and assistance obligations are satisfied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


